Citation Nr: 0511359	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-41 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to April 5, 2004 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to an initial disability rating in excess of 
50 percent for schizophrenia, to include the question of 
entitlement to TDIU from September 8, 1997.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO in St. Petersburg, 
Florida.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, this case is being REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

In September 2003, the Board of Veterans' Appeals (Board) 
granted the veteran's claim for service connection for 
schizophrenia.  In October 2003, the RO implemented the 
award, establishing service connection for the disorder, 
effective from September 8, 1997, and assigning an initial 50 
percent evaluation therefor.

In a statement received at the RO on April 5, 2004, the 
veteran's attorney asked the RO to "reconsider" its 
decision to award the veteran a 50 percent rating.  He 
stated, in part, that the veteran was seeking a 100 percent 
rating, effective from September 8, 1997, on the basis of 
TDIU.

Later in April 2004, the RO wrote to the veteran and informed 
him that the October 2003 decision could be "reconsidered" 
only under certain specified circumstances.  In pertinent 
part, the RO indicated that the decision could be 
reconsidered if a notice of disagreement (NOD) was filed and 
the appellant timely elected the Decision Review Officer 
(DRO) appeal process.  See 38 C.F.R. § 3.2600 (2004).

In May 2004, the veteran's attorney submitted an NOD.  The 
attorney stated, in essence, that the veteran disagreed with 
the RO's decision to award the veteran a 50 percent rating 
from September 8, 1997, and indicated that the veteran was 
seeking a 100 percent rating, effective from that date, on 
the basis of TDIU.  He elected the DRO appeal process.

The RO construed the April and May 2004 submissions as a 
claim for increased rating and TDIU.  The RO took action on 
the matter in August 2004, increasing the rating for 
schizophrenia to 70 percent, effective from April 5, 2004, 
and granting TDIU from the same date.  Thereafter, in 
September 2004, the veteran's attorney filed an NOD with 
respect to the effective date of the TDIU award.  The RO 
issued a statement of the case (SOC) with respect to the 
matter, and a timely substantive appeal was received in 
November 2004.  As a result, the question of the veteran's 
entitlement to an effective date prior to April 5, 2004 for 
the award of TDIU is presently before the Board.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2004).

As noted, the RO construed the veteran's April and May 2004 
submissions as a claim for increased rating and TDIU.  In the 
Board's view, however, the May 2004 submission can reasonably 
be construed as an NOD with respect to the initial 50 percent 
evaluation assigned for schizophrenia.  The submission was 
specifically labeled as an "NOD" and contained a rather 
broad statement to the effect that the veteran disagreed with 
the RO's decision to award a 50 percent rating from September 
8, 1997.  It also contained a specific request for appellate 
review.  See 38 C.F.R. § 20.201 (2004).

In this regard, the Board notes that the VA General Counsel 
(GC) has held that if a veteran files a claim for an 
increased rating, and the issue of entitlement to TDIU under 
38 C.F.R. § 4.16(b) is raised, VA is required to address the 
matter of TDIU as part of the increased rating claim.  See 
VAOPGCPREC 6-96, 61 Fed. Reg. 66,748 (Dec. 18, 1996).  
Notably, the GC opinion on the matter was issued prior to 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), which 
made certain distinctions between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection and dissatisfaction with determinations on later 
filed claims for increased rating.  However, the Board can 
discern no reason as to why a matter raised under 38 C.F.R. 
§ 4.16(b) would be addressed in the context of a claim for an 
increased rating, and not in the context of an initial 
rating.  Accordingly, and because the veteran explicitly 
raised § 4.16(b) in his May 2004 submission, that matter 
should be considered as part of his claim for a higher 
initial evaluation.

Based on the foregoing, it is the Board's conclusion that the 
veteran's May 2004 submission can reasonably be construed as 
a timely NOD with respect to the matter of his entitlement to 
an initial disability rating in excess of 50 percent for 
schizophrenia, to include the question of entitlement to TDIU 
from September 8, 1997.  Where, as here, the claimant files a 
NOD with respect to a particular matter, the agency of 
original jurisdiction (AOJ) must reexamine the claim and 
determine if additional review or development is warranted.  
38 C.F.R. § 19.26 (2004).  If no preliminary action is 
required, or when it is completed, the AOJ must prepare an 
SOC pursuant to 38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefits sought on appeal or the NOD 
is withdrawn.  38 C.F.R. § 19.26 (2004).  These steps have 
not been taken with respect to the veteran's May 2004 NOD.  
As a result, a remand is required.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  

Concerning the matter of the veteran's entitlement to an 
effective date prior to April 5, 2004 for TDIU, the Board 
notes that the veteran has been receiving VA treatment for 
his service-connected psychiatric disorder.  The record 
contains VA treatment records into January 2000 and in June 
2004, but does not contain records of treatment between the 
last records from 2000 and June 2004.  These VA treatment 
records should be obtained.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain records of any VA treatment 
between January 2000 and June 2004 for the 
veteran's service-connected disabilities (a 
psychiatric disorder and condyloma 
acuminatum) and associate them with the 
veteran's claims folder.

2.  Furnish the veteran an SOC in accordance 
with 38 C.F.R. § 19.29 concerning the notice 
of disagreement with the initial disability 
rating for schizophrenia, to include the 
question of entitlement to TDIU from 
September 8, 1997.  The appeal concerning 
this issue should be certified to the Board 
for review if, and only if, a timely 
substantive appeal is received.
 
After the veteran and his representative have been given an 
opportunity to respond to the SOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


